—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 17, 1998, which reduced claimant’s right to receive future unemployment insurance benefits because he made willful false statements.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant made willful false statements to obtain benefits, thereby reducing his right to receive future benefits by eight days. Claimant indicated on his application for unemployment insurance benefits that the reason for his separation from his accounting job was the conclusion of a temporary assignment; however, as found by the Administrative Law Judge, claimant voluntarily left his employment when continuing work was made available to him inasmuch as the temporary assignment had been extended indefinitely. Under these circumstances, we find no reason to disturb the Board’s decision, notwithstanding *663claimant’s proffered excuses for misrepresenting the circumstances under which his employment ended (see, Matter of Brill [Commissioner of Labor], 251 AD2d 948, 949; Matter of Marinelli [Hudacs], 195 AD2d 741).
Cardona, P. J., Mercure, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.